                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

CHRISTINE NORTHERN                                                             PLAINTIFF

v.                            CASE NO. 3:18-CV-00153 BSM

MISSISSIPPI COUNTY HOSPITAL SYSTEM et al.                                  DEFENDANTS

                                         ORDER

         Defendants’ motion to compel [Doc. No. 18] is granted and Christine Northern is

directed to respond to requests for production 7 and 18 within ten days from the date of this

order.

         IT IS SO ORDERED this 28th day of October 2019.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
